Citation Nr: 1720494	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left wrist disability.

2. Entitlement to service connection for Crohn's disease.

3. Entitlement to service connection for tension headaches.

4. Entitlement to service connection for arthritis.

5. Entitlement to a compensable disability rating for bilateral hearing loss.

6. Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability.

7. Entitlement to a rating in excess of 10 percent for coronary artery disease.

8. Entitlement to an effective date prior to June 30, 2013, for the grant of service connection for coronary artery disease.

9. Entitlement to an effective date prior to July 30, 2012, for the grant of service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2009, August 2012, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for a left wrist disability, for headaches, for arthritis, and for Crohn's disease, and entitlement to an initial compensable disability rating for bilateral hearing loss, to a disability rating in excess of 10 percent for coronary artery disease, and to a disability rating in excess of 50 percent for mood disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was granted service connection for coronary artery disease based on the date his claim for that disability was received, June 30, 2011.

2. The Veteran filed a claim of service connection for an acquired psychiatric disability in August 2008 and was diagnosed with generalized mood disorder as a direct result of his coronary artery disease at the VA examination in July 2012.


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date prior to June 30, 2011, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2016).

2. The criteria for assignment of an effective date of June 30, 2011, for the grant of service connection for mood disorder have been met.  38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2009, September 2011, and June 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Effective Dates

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally, 38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400 (b)(2).  The effective date to be assigned should be the date of claim or the date entitlement arose, whichever is later.  Id.  

Under 38 C.F.R. § 3.114, an earlier effective date may potentially be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law.

Certain disabilities are legally considered to have resulted from exposure to herbicidal agents for those Veterans with relevant service, such as in the Vietnam War.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In this instance, the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicidal agents such as Agent Orange, and is entitled to the presumption.  The disability of ischemic heart disease, which includes coronary artery disease, was added to the list of presumptive disabilities resulting from exposure to herbicidal agents in a regulation which took effect on August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).

Coronary Artery Disease

The record shows that the Veteran suffered a myocardial infarction (heart attack) in May 2011, which was treated with coronary bypass surgery.  On June 30, 2011, his claim of service connection for coronary artery disease secondary to exposure to Agent Orange (the underlying cause of his heart attack) was received by VA.  (See Supplemental Claim, received 06/30/2011, p.1.)  

A rating decision issued in August 2012 granted service connection for coronary artery disease with myocardial infarction, effective as of the date of his treatment and diagnosis of coronary artery disease at a private facility in May 2011. (See Rating Decision, Codesheet, received 08/11/2012, p.1.)  A subsequent rating decision in September 2012 determined that there was clear and unmistakable error in the August 2012 rating decision with respect to the assigned effective date.  (See Rating Decision, Narrative, received 09/07/2012, p.1.)  The September 2012 rating decision noted that the correct effective date should be the date the claim was received, June 30, 2011, because no claim of service connection for coronary artery disease had been submitted prior to August 31, 2010.  (p. 2.) 

Inasmuch as the issue on appeal here is one which was added to the list of disabilities subject to presumptive service connection after the original statute and regulation were in existence, the provisions regarding liberalizing laws under 38 C.F.R. § 3.114 must be considered here.  In this instance, the record does not show that the Veteran had been diagnosed with coronary artery disease prior to his heart attack in May 2011 or that he had filed a claim of service connection for that disability prior to June 2011.  Thus, the requirements of a successful claim for service connection for coronary artery disease were not met as of the date of the liberalizing law, August 31, 2010.  Therefore, the provisions of 38 C.F.R. § 3.114 do not apply here and the claim for an earlier effective date is governed solely by the provisions of 38 C.F.R. § 3.400.

The provisions of 38 C.F.R. § 3.400 state that the effective date of a grant of service connection is the date that the claim was received or the date that entitlement was shown, whichever is later.  In this instance, entitlement was shown in the manifestation of a presumptive disability related to the Veteran's service in Vietnam in May 2011.  However, the date of claim was June 30, 2011, which is later than May 2011 and the assigned effective date of June 30, 2011 is therefore correct under the provisions of 38 C.F.R. § 3.400.

Mood Disorder

The Veteran's claim of service connection for an acquired psychiatric disability to include anxiety and depression, secondary to his service-connected disabilities, was received by VA on October 17, 2008.  (See Application for Benefits, received 10/17/2008, p. 12.)  

A VA examination on July 30, 2012, diagnosed a mood disorder due to a general medical condition and listed his medical diagnoses as history of myocardial infarction in 2011, Crohn's disease, hypertension, hearing loss, tinnitus, arthritis, and pain in the left wrist.  (See VA Exam, received 07/30/2012, pp. 1-2.)  The Veteran's symptoms were described as depressed mood, anxiety, chronic sleep impairment, flattened affect, variable appetite, and ups and downs in mood.  The examiner offered the opinion that the Veteran's mood disorder was not due to his hearing loss and tinnitus, but was the direct result of his current health situation resulting from his Crohn's disease and his myocardial infarction which had negatively impacted his quality of life.  (p. 11.)

As discussed above, the Veteran's claim of service connection for coronary artery disease was received June 30, 2011.  It was the opinion of the VA examiner that the Veteran's mood disorder was directly caused by his coronary artery disease and the resulting limitations on his daily activities.  Therefore, the effective date of service connection for mood disorder caused by this service-connected disability cannot be earlier than the effective dat of service connection for coronary artery disease.  As such, the appropriate effective date for mood disorder is June 30, 2011, being the date entitlement arose.  38 C.F.R. § 3.400.

The Board notes that the VA examiner described the Veteran's mood disorder as having been caused by both the coronary artery disease and his Crohn's disease.  The question of entitlement to service connection for Crohn's disease is still pending and has been remanded below.  Should service connection for that disability be granted, the assigned effective date of such a grant might result in an even earlier effective date for the generalized mood disorder.


ORDER

Entitlement to an effective date prior to June 30, 2011, for the grant of service connection for coronary artery disease is denied.

Entitlement to an effective date of June 30, 2011, for the grant of service connection for generalized mood disorder is granted.


REMAND

The Veteran is seeking service connection for a left wrist disability and is shown to have incurred a fracture of the left wrist in service.  He was provided a VA examination in May 2009 which yielded a diagnosis of carpal tunnel syndrome and an opinion that the Veteran's current disability of carpal tunnel syndrome in the left wrist was not linked to the fracture in service.  (See VA Exam, received 05/29/2009, pp. 13, 14.)  A VA treatment note in August 2011 noted that the Veteran had a diagnosis of DeQuervain's tenosynovitis of the left wrist; subsequent treatment notes in September 2011 and November 2011 noted diagnosis of carpal tunnel syndrome and DeQuervain's tenosynovitis, characterized by weak grip and wrist pain.  (See Virtual VA, CAPRI, received 12/19/2012, pp. 13, 18.)  The record does not show that any examination or opinion has been offered with respect to the diagnosis of DeQuervain's tenosynovitis.  As a result, the Board finds that another VA examination and opinion are necessary on remand in order to address all aspects of the Veteran's claim. 

The Veteran seeks service connection for Crohn's disease, a gastrointestinal disability manifested by abdominal pain, nausea, vomiting, and diarrhea.  He was diagnosed with this disability in 1988.  (See Hearing Transcript, received 10/18/2016, p. 9.)  At the October 2016 Board hearing, the Veteran testified that he had experienced nausea, vomiting, and abdominal pain while in Vietnam, which might be related to his currently diagnosed Crohn's disease.  (pp. 11, 18.)  The Veteran has not been afforded a VA examination with respect to his claim of service connection for Crohn's disease.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the low threshold standard of McLendon is met and a VA examination is warranted.

The Veteran seeks service connection for headaches and the record shows that he was treated several times in service for headaches including migraine headache.  (See STR, 10/17/2008, pp. 25-35; Hearing Transcript, received 10/18/2016, p. 18.)  The Veteran was afforded a VA examination in May 2009 which addressed his claim of service connection for headaches.  (See VA Exam, received 05/29/2009, pp. 5, 15-19.)  The examiner stated the Veteran's current headaches were not related to his headaches in service, because the headaches in service were a classic migraine presentation of right-sided pain with nausea, vomiting, and aura, as opposed to the current headaches which were more like a tension headache.  (pp. 5, 15.)  At the October 2016 hearing, the Veteran testified that he still experienced headaches on a regular basis, but could not take medication for them because of his Crohn's disease and because it offered little relief from the pain.  (See Hearing Transcript, received 10/18/2016, pp. 21, 30.)  He also testified that he had experienced headaches on a continuous recurring basis since separation from service.  (p. 23.)  A review of the service treatment records show that the diagnoses in service included tension headaches as well as migraine headaches.  (See STR - Medical, received 02/03/2015 p. 17.)  Based on the two different kinds of headaches discussed, tension headaches and migraine headaches, as well as the Veteran's testimony of continuity of symptomatology since service, the Board finds that the previous VA examination in 2009 is inadequate and an additional examination is necessary.

The Veteran seeks service connection for arthritis, with little specificity as to the location of arthritis pain or any assertion of a cause.  At the hearing in October 2016, the Veteran testified that he specifically had arthritis pain in his neck, his back, his hands, and his knees.  (See Hearing Transcript, received 10/18/2016, p. 33.)  He felt that this was at least in part related to the carrying of a heavy pack in service.  A review of the Veteran's medical records show that he has a diagnosis of arthritis in an unspecified location (See Virtual VA, CAPRI, received 12/19/2012, p. 3.) and diagnoses of arthritis in the hips (See Virtual VA, CAPRI, received 12/19/2012, p. 1) and in the neck (p. 6.).  The Veteran has not been afforded a VA examination and opinion with respect to the claim of service connection for arthritis.  In light of the Veteran's testimony and the showing of diagnosed arthritis in the record, the Board finds that the low threshold standard of McLendon has been met and an examination should be provided on remand.  

The Veteran is seeking an initial compensable disability rating for his bilateral hearing loss disability.  At the hearing in October 2016, the Veteran testified that his hearing problems had worsened since his last VA examination in May 2009.  (See Hearing Transcript, received 10/18/2016, p. 8.)  Given that testimony and the fact that it has now been eight years since the Veteran's hearing was last evaluated, a new examination is in order on remand.

The Veteran is seeking an increased disability rating for the coronary artery disease, currently rated as 10 percent disabling.  At the hearing in October 2016, the Veteran testified that he did not remember undergoing an exercise stress test as part of the VA examination in September 2011 and that his heart disability had worsened since then.  (See Hearing Transcript, received 10/18/2016, p. 38.)  Given that testimony and the fact that it has now been more than five years since the last VA examination, a new examination is in order on remand.

The Veteran is seeking an increased disability rating for his mood disorder, currently rated as 50 percent disabling.  At the hearing in October 2016, the Veteran testified that his mood disorder symptoms had gotten worse since the last VA examination in July 2012.  (See Hearing Transcript, received 10/18/2016, p. 58.)  In light of that testimony and the fact that it has been five years since the last VA examination, a new examination is in order on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examinations for each of the pending claims, to include providing for all diagnostic and laboratory tests deemed necessary to render an opinion.

Each examiner should be afforded complete access to the entirety of the Veteran's electronic file, to include both Virtual VA and VBMS records.

Each examiner is asked to state the rationale underlying each of the opinions offered, with citation to specific records in the claims file where appropriate and a discussion of all relevant medical literature and medical principles which inform the opinion.

a) With respect to the Veteran's claim of service connection for a left wrist disability, the examiner should discuss any and all current diagnoses of the left wrist, to include any that have been manifested since 2008.  The examiner should state an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that any such diagnoses, to include carpal tunnel syndrome and DeQuervain's tenosynovitis were incurred in service or are otherwise the result of injuries to the left wrist in service.  The examiner should specifically consider and address the Veteran's reports of symptoms since service separation.  An explanation of the distinction between carpal tunnel syndrome and DeQuervain's tenosynovitis, to include any relationship between the disabilities, and the most common etiologies should be provided.

b) With respect to the Veteran's claim of service connection for Crohn's disease, the examiner should discuss the Veteran's testimony and other statements regarding symptomatology in service, to include abdominal cramps, nausea, and vomiting.  The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) the Veteran's Crohn's disease had its onset in service or is otherwise related to service.  The examiner should indicate whether there is any relevant medical scholarship with respect to any connection between Crohn's disease and exposure to herbicidal agents such as Agent Orange.  Finally, the examiner should include a discussion regarding the etiology of Crohn's disease and the usual period between onset of symptoms and diagnosis, if known.  The examiner should also indicate whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's Crohn's disease has been aggravated, that is, made permanently worse beyond the normal course of the condition, as a result of any service-connected disabilities or treatment for such disabilities.

c) With respect to the Veteran's claim of service connection for headaches, the examiner should address the difference between tension headaches and migraine headaches.  The examiner should discuss the Veteran's current symptoms with him as well as review the course of his symptoms and treatment, if any, since service separation.  The examiner should then offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current headaches are related to any of the headaches experienced in service and the reports of continuing symptoms between service and the present time.  The examiner should also indicate whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's headaches have been aggravated, that is, made permanently worse beyond the normal course of the condition, as a result of any service-connected disabilities or treatment for such disabilities.

d) With respect to the Veteran's claim of service connection for arthritis, the examiner should address the Veteran's current symptomatology, to include any X-ray evidence which indicates that the Veteran has arthritis, whether in his hips, hands, neck, back, or other joints.  For any findings of arthritis at any location, the examiner should express an opinion whether it is at least as likely as not (probability 50 percent or greater) that the arthritis had its onset in service or is otherwise related to service, to include carrying a heavy pack in service.  The examiner should further offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the arthritis is related to, caused by, or aggravated (permanently worsened beyond the normal course) by any service-connected disabilities or treatment for any such disabilities.

e) With respect to the Veteran's claim for an increased disability rating for bilateral hearing loss, the Veteran should be afforded a full audiometric evaluation, to include the Maryland CNC test.  The examiner should also discuss the functional impact of the Veteran's hearing loss, to include on social and occupational functioning.  If any audiometric testing is shown in the record between the May 2009 VA examination and the present, the findings should be reproduced in the examination and report and the significance thereof discussed.

f) With respect to the Veteran's claim for an increased disability rating for coronary artery disease, the Veteran should be afforded a full cardiac examination, to include exercise stress test if indicated.  The examiner is asked to provide an assessment of the Veteran's functional impairment as a result of his symptoms and any treatment or medication for his disability.

g) With respect to the Veteran's claim for an increased disability rating for mood disorder, the Veteran should be afforded a full psychiatric examination.  The examiner should address all of the Veteran's reported symptoms, as well as the testimony of his wife at the October 2016 hearing regarding his symptoms.  The examiner should discuss any impact on his symptoms as a result of other service-connected disabilities and treatment for such disabilities.

2.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


